Judgment Supreme Court New York County (Louise Gruner Gans, J.) entered October 20, 1992 which, after a nonjury trial, awarded plaintiff the sum of $164,332 plus interest and costs, unanimously affirmed, with costs.
Plaintiff suffered a severe knee injury requiring surgery and resulting in permanent disability. The award of $160,000 for past and future pain and suffering is not excessive under the circumstances herein and does not deviate materially from what would be reasonable compensation (CPLR 5501 [c]). Concur—Ellerin, J. P., Wallach, Kupferman and Nardelli, JJ.